DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 12/27/2018 and 07/29/2019, have been considered.

Drawings
The drawings filed on 12/27/2018 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required.  India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-4 include text, figures, and numerals that are pixelated and are otherwise not clear.  Particularly, the boxes and lead lines of the flow chart of FIG. 1, and numerals, lead lines, and Figures of FIGS. 2-4 are pixelated and otherwise unclear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A localization and attitude estimation method using magnetic fields to localize a moving carrier, on which one set of at least five tri-axes magnetic sensors is disposed, the localization and attitude estimation method comprising: selecting at least three magnetic landmarks arbitrarily disposed around the moving carrier in three-dimensional coordinates, wherein any two of the at least three magnetic landmarks have different magnetic directions, wherein position information and magnetic moment information of the at least three magnetic landmarks in the three-dimensional coordinates are unknown information; using the set of at least five tri-axes magnetic sensors to sense the magnetic fields of the at least three magnetic landmarks, and respectively generating three magnetic components on three axes of a current position of each of the tri-axes magnetic sensors using a demagnetization method, wherein three-dimensional coordinates of the set of at least five tri-axes magnetic sensors are not located on a same plane; and obtaining five non-linear magnetic equations according to the three magnetic components on the three axes of the current position of each of the tri-axes magnetic sensors, and then solving the five non-linear magnetic equations according to magnetic moment vectors of the at least three magnetic landmarks in a null space to obtain the position information and the magnetic moment information of the at least three magnetic landmarks in the three-dimensional coordinates, and estimating position vectors and attitude vectors of the set of at least five tri-axes magnetic sensors in the three-dimensional coordinates according to tri-axes magnetic moment vectors of the at least three magnetic landmarks.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claim 4.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, claim 4 is a system claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “generating three magnetic components on three axes of a current position of each of the tri-axes magnetic sensors…, “obtaining five non-linear magnetic equations…”, and “solving the five non-linear magnetic equations according to magnetic moment vectors…” and “estimating position vectors and attitude vectors of the set of at least five tri-axes magnetic sensors…”  A review of the specification shows that all of these steps are performed using mathematical processes, evaluating a subterranean earth formation (see, for example, ¶19-31 of the instant specification).
Similar limitations comprise the abstract ideas of Claim 4.

Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is performed once the position and attitude vectors of the tri-axes magnetic sensors is estimated.
Under Step 2B, since the only step outside the judicial exception are generic data receiving steps, and a generic data processing step, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claim 4, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-3 and 5-8 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller (U.S. Patent 7,425,829 B2); in view of Hu (Hu, Chao et al., “A Cubic 3-Axis Magnetic Sensor Array for Wirelessly Tracking Magnet Position and Orientation,” IEEE Sensors Journal, vol. 10, no. 5, May 2010, pp. 903-913.); in view of C. Hu (Hu, Chao et al., “A Novel Positioning and Orientation System Based on Three-Axis Magnetic Coils,” IEEE Transactions on Magnetics, vol. 48, no. 7, July 2012, pp. 2211-2219.).
Regarding claim 1, Zeller teaches a system localization and attitude estimation method using magnetic fields to localize a moving carrier, on which one set of tri-axes magnetic sensors is disposed (Zeller: FIG. 37; col 37, ln 15-35 [“…system is useful in determining the position of an in-ground object such as, for example, a drillhead or other item that can be configured with a receiver or detector 602, with great accuracy. The system employs at least three generators of rotating dipole fields that are indicated as Magnet 1, Magnet 2 and Magnet 3.”]), the method comprising:
selecting at least three magnetic landmarks arbitrarily disposed around the moving carrier in three-dimensional coordinates, wherein any two of the at least three magnetic landmarks have different magnetic directions, wherein position information and magnetic moment information of the at least three magnetic landmarks in the three-dimensional coordinates are unknown information (Zeller: FIG. 37; col 37, ln 36-50 [“…the XY plane represents the surface of the ground. Magnets 1 and 2 are above the surface of the ground while Magnet 3 is below the surface of the ground. As indicated in the figure, rotation axis orientation angles are arbitrary and need not be measured.”] {Analogous to “unknown information” as recited in the claim(s).}; col 37, ln 51-58 [“As described above, each magnet produces a rotating three-dimensional magnetic dipole field having an axis of symmetry that is normal to the rotation axis. The rotating dipole Thus describing “magnetic moment information” as recited in the claim(s).}); and
using the set of tri-axes magnetic sensors to sense the magnetic fields of the at least three magnetic landmarks, and respectively generating three magnetic components on three axes of a current position of each of the tri-axes magnetic sensors (Zeller: FIGS. 9a-c, 10a-b; col 21, ln 65 to col 23, ln 37 [“The dipole field axis is indicated by reference number 126. FIG. 10a illustrates receiver 124 at a distance "D" from the magnet along its axis of rotation (i.e., the Y axis). FIG. 10b illustrates receiver 124 at a distance "D" from the magnet along the X axis.”] {Including Eqns. 24-34.}; FIG. 15; col 25, ln 48-62 [“A triaxial magnetic field sensing arrangement 284 is positioned in housing 282. For this purpose, a triaxial magnetometer or coil arrangement may be used depending on considerations such as, for example, space and accuracy. A triaxial accelerometer 286 is also located in the housing. Outputs from magnetic field sensing arrangement 284 and accelerometer 286 are provided.”]).
Zeller additionally discloses magnetometers or coils can be used as flux sensing devices, so long as a total flux strength is determinable in three dimensions. Total flux is calculated as the magnitude of the vector sum of the three orthogonal flux components (Zeller: FIG.37; col 37, ln 56-60).
However, Zeller is silent as to explicitly teaching using a demagnetization method, wherein three-dimensional coordinates of the set of at least five tri-axes magnetic sensors are not located on a same plane, and obtaining five non-linear magnetic equations according to the three magnetic components on the three axes of the current position of each of the tri-axes magnetic 
Hu discloses a demagnetization method, wherein three-dimensional coordinates of the set of at least five tri-axes magnetic sensors are not located on a same plane (Hu: FIG. 2; Sect. II; pg. 904, para 1 [“Fig. 2 shows the cubic magnetic sensor array. It consists of four planes of the magnetic sensors, which form a cubic inner space…”]), and obtaining five non-linear magnetic equations according to the three magnetic components on the three axes of the current position of each of the tri-axes magnetic sensors (Hu: FIG. 9; Sect. III; pg. 905, paras 1-3 [“The magnetic field created by a magnet is a 5-D high-order nonlinear function of the magnet’s position and orientation. By using the coordinate system shown in Fig. 9, the magnet’s position is defined by…five or more sensors must be used to measure the magnetic fluxes in the specific spatial points. Because of the high-order nonlinear relation between the magnetic intensity and the magnet’s position and orientation parameters, an appropriate nonlinear optimization algorithm should be found.”] {Including Eqns. 1-2.}), and then solving the five non-linear magnetic equations according to magnetic moment vectors of the at least three magnetic landmarks in a null space to obtain the position information and the magnetic moment information of the at least three magnetic landmarks in the three-dimensional coordinates (Hu: FIG. 9; Sect. III; pg. 905, paras 1-3 [“The magnetic field created by a magnet is a 5-D high-order nonlinear function of the magnet’s position and orientation. By using the coordinate system shown in Fig. 9, the magnet’s Including Eqns. 1-2.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a demagnetization method, wherein three-dimensional coordinates of the set of at least five tri-axes magnetic sensors are not located on a same plane, and obtaining five non-linear magnetic equations according to the three magnetic components on the three axes of the current position of each of the tri-axes magnetic sensors, disclosed by Hu, into Zeller, with the motivation and expected benefit of facilitating calculating magnetic field components of at least three magnetic landmarks, by separating magnetic fields of the three magnetic landmarks to resolve waveforms and amplitudes of the at least three magnetic landmarks.  This method for improving Zeller was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hu.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Zeller and Hu to obtain the invention as specified in claim 1.
However, Zeller, in view of Hu, is silent as to explicitly teaching estimating position vectors and attitude vectors of the set of tri-axes magnetic sensors in the three-dimensional coordinates according to tri-axes magnetic moment vectors of the at least three magnetic landmarks.
C. Hu discloses estimating position vectors and attitude vectors of the set of tri-axes magnetic sensors in the three-dimensional coordinates according to tri-axes magnetic moment vectors of the at least three magnetic landmarks (C. Hu: FIGS. 1-2; Sect. II; pg. 2212, paras 1-2 a, b, c); the position and orientation of the three-axis sensor coils can be defined by (x, y, z, α, β, ϒ)…A coil fed with current forms a magnetic dipole. By using the coordinate system as that in Fig. 2, the dipole’s position is defined by [a, b, c]T , and its direction is defined by a vector H0(=[m, n, p]T), and then the magnetic flux in a spatial position [x, y, z]T , can be defined by… {Including Eqns. 1-21.}; Sect. III; pg. 2212-2214 [“…the three-axis generating coils are orthogonal respectively, such that the directions of 3 generating coils are parallel to the 3 axes of the coordinate system where is an orthonormal rotation transform matrix related to the rotation angles…”]), wherein an attitude vector of the tri-axes magnetic sensor (3-axis sensor coil, Fig. 1) is obtained according to an attitude transformation matrix R (as disclosed in Section III. Positioning and Orientation Method) of the tri-axes magnetic sensor (3-axis sensor coil, Fig.  1), which is expressed as R=[B'1 B'2 B'3][B1 B2 B3]-l (Equation 23), wherein B1, B2, and B3 are tri-axes magnetic vectors of one magnetic landmark (i.e. magnetic flux created by 3-axis Generating Coils, FIG. 1, and as discussed in Section II, System Mathematic Model, defined by C. Hu as B' xl, B' yl, B' zl), and B1', B2', B3' are three magnetic components on the three axes of the tri- axes magnetic sensor (Bx1, By1, Bz1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of controlling magnetic landmarks by adjusting different frequencies of those landmarks and to include a rotation matrix, disclosed by C. Hu, into Zeller, as modified by Hu, with the motivation and expected benefit of facilitating faster and easier determination of position and orientation parameters.  This method for improving Zeller, as 
Regarding claim 4, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 3, Zeller, in view of Hu and C. Hu, teach all limitations from the parent claim 1 as shown above.  Hu further discloses estimating position information and magnetic moment information of at least one unknown magnetic landmark in the three-dimensional coordinates according to the position vectors and the attitude vectors of the set of at least five tri-axes magnetic sensors at a new position in the three-dimensional coordinates when the moving carrier moves to the new position and the at least one unknown magnetic landmark is disposed around the moving carrier (Hu: FIG. 11; Sect. IV; pg. 908, para 1 [“When sensors are fixed in the test-bed, we record their 3-D positions and measure the sensor outputs via some preselected magnet positions and orientations that can cover the possible magnet movement range. Using these magnet positions and orientations, as well as the sensor positions, we calculate the sensor outputs…”] {Including Table I, including Eqns. 12-14.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of estimating position information and magnetic moment information of at least one unknown magnetic landmark in the three-dimensional coordinates according to the position vectors and the attitude vectors of the set of at least five tri-axes magnetic sensors at a new position in the three-dimensional coordinates when the moving carrier moves to the new position and the at least one unknown magnetic landmark is disposed around 
Regarding claim 8, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 5, Zeller, in view of Hu and C. Hu, teach all limitations from the parent claim 4 as shown above.  Zeller further discloses the logic operation processing unit comprises a single-chip microprocessor (Zeller: FIG. 17; col 26, ln 57-60 [“Additional filtering may be performed by a processing section 326, interfaced with the filter, to provide for narrow, bandpass capability that can be centered on a specific magnet frequency of interest.”]).  

Regarding claim 7, Zeller, in view of Hu and C. Hu, teach all limitations from the parent claim 4 as shown above.  Zeller further discloses each of the magnetic landmarks comprises an active variable frequency magnetic generating element (Zeller: FIGS. 9a-c; col 21, ln 65 to col 22, ln 10 [“…magnets rotate at different frequencies…”]).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller, in view of Hu and C. Hu; and further in view of Marins (Marins, J. L. et al., “An Extended Kalman Filter for Quaternion-Based Orientation Estimation Using MARG Sensors,” IEEE/RSJ .
Regarding claim 2, Zeller, in view of Hu and C. Hu, teach all limitations from the parent claim 1 as shown above.  Zeller additionally using a band pass filter to divide the magnetic fields of the at least three magnetic landmarks into the three magnetic components on the three axes of the three-dimensional coordinates (Zeller: FIG. 17; col 26, ln 57-60 {See above.}).  However, Zeller, in view of Hu and C. Hu, is silent as to explicitly teaching using an extended Kalman filter having three different constant frequencies functioning as restriction items to resolve waveforms and amplitudes of the at least three magnetic landmarks and obtain at least three sets of waveforms and amplitudes as the three magnetic components of the at least three magnetic landmarks on the three axes of the three-dimensional coordinates.
Marins discloses using an extended Kalman filter having three different constant frequencies functioning as restriction items to resolve waveforms and amplitudes of the at least three magnetic landmarks and obtain at least three sets of waveforms and amplitudes as the three magnetic components of the at least three magnetic landmarks on the three axes of the three-dimensional coordinates (Marins: FIG. 3; Sect. 4.3. The Second Approach; pg. 2008, paras 1-3 [“Although the output equations are linear, an extended Kalman filter is required since part of the state equations is nonlinear. Nevertheless, linearity in the output equations significantly simplifies the filter design and reduces the computational requirements for real-time implementation. ”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of using an extended Kalman filter having three different constant frequencies functioning as restriction items to resolve waveforms and amplitudes of the 
Regarding claim 6, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 6,690,963 B2, to Ben-Haim et al, is directed to a locating system for determining the location and orientation of an invasive medical instrument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P AIELLO/Examiner, Art Unit 2864